

67 SRES 282 ATS: Recognizing July 1, 2021, as the 100th anniversary of the Government Accountability Office and commending the service of the Government Accountability Office to Congress and the United States.
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 282IN THE SENATE OF THE UNITED STATESJune 22, 2021Ms. Hassan (for herself, Mr. Paul, Mr. Carper, Mr. Grassley, Mr. Padilla, Mr. Johnson, Mr. Peters, Mr. Lankford, Ms. Sinema, Mr. Braun, Ms. Warren, Mr. Portman, Mr. Van Hollen, Mr. Scott of Florida, Mr. Cardin, and Mr. Romney) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing July 1, 2021, as the 100th anniversary of the Government Accountability Office and commending the service of the Government Accountability Office to Congress and the United States.Whereas the General Accounting Office, predecessor to the Government Accountability Office (referred to in this preamble as the GAO), opened its doors on July 1, 1921, following the enactment of the Budget and Accounting Act, 1921 (Public Law 67–13; 42 Stat. 20);Whereas the need, identified by Congress following World War I, for more information and better control of expenditures made by the Federal Government was filled by the creation of the independent GAO;Whereas Congress provided the GAO with a broad mandate—(1)to investigate how Federal dollars are spent; and(2)to review all Federal expenditures;Whereas, as the size and expenditures of the Federal Government grew during the Great Depression and World War II, the GAO became overwhelmed with fiscal audits, which pushed Congress to amend the authority of the GAO to enable it to assist Federal agencies with improving their accounting and spending controls;Whereas Congress amended the authority of the GAO to expand its work beyond financial audits to performance audits to determine how Federal agencies and programs performed and met their objectives in the wake of the Great Society programs of the late 1960s;Whereas the GAO shifted its priorities in the late 1900s and early 2000s—(1)to highlight high risk areas for Federal Government waste and operation failures; and (2)to work to improve Federal financial management and budgeting;Whereas, as of the date of adoption of this resolution, the GAO is known around the world as a leader and source of objective, nonpartisan information on government operations through its work examining cost, effectiveness, and other factors related to the success of Federal programs;Whereas, in addition to its field offices across the United States, the GAO operates field offices around the world to make it easier to access and monitor Federal Government operations that extend across the globe;Whereas the GAO employs approximately 3,200 people and has been recognized as being one of the top workplaces in the Federal Government for several years by its multi-disciplinary workforce, which includes analysts, auditors, lawyers, economists, scientists, actuaries, law enforcement and security personnel, healthcare experts, and education, public policy, computer science, and cybersecurity personnel, among others;Whereas the GAO averaged a $165 return on every $1 invested in the GAO between fiscal years 2016 and 2020 as a result of Federal agencies and Congress acting on recommendations made by the GAO;Whereas the financial benefit to the Federal Government resulting from the work of the GAO totaled—(1)in fiscal year 2020, $77,600,000,000; and(2)in the past 20 years combined, over $1,200,000,000,000; andWhereas, in addition to serving as the preeminent independent government watchdog agency in the world, the GAO provides additional services, which include—(1)writing legal opinions at the request of Congress or in response to a bid protest;(2)authoring resources and standards for auditors around the world; (3)operating a hotline for the public to report waste, fraud, abuse, or mismanagement of government funds; and(4)providing testimony before Congress on a multitude of topics: Now, therefore, be itThat the Senate—(1)recognizes the 100th anniversary of the Government Accountability Office (referred to in this resolution as the GAO) on July 1, 2021;(2)commends the GAO for 100 years of service to Congress and the United States as the preeminent independent government watchdog agency in the world;(3)offers its continued support to allow the GAO—(A)to fulfill its mandates as required by law; (B)to respond to requests made by Members of Congress; and (C)to aid the Federal Government in improving its stewardship of taxpayer dollars;(4)recognizes Eugene Dodaro, the Comptroller General and head of the GAO as of the date of adoption of this resolution, and the dedicated and professional staff of the GAO who work diligently to produce fact-based reports, thoughtful recommendations, and sound legal decisions; and(5)will continue to partner with the GAO in the pursuit of its mission—(A)to support Congress in meeting its constitutional responsibilities; and (B)to help improve the performance and accountability of the Federal Government for the benefit of the people of the United States.